Motion for reargument denied. All concur except Desmond and Froessel, JJ., who dissent and vote to grant reargument. Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following: Upon this appeal there was presented and necessarily passed upon the following questions: (1) whether the prosecutor, in violation of defendant’s constitutional rights ^gainst self incrimination, had implied in his summation that defendant’s refusal to submit to a truth serum test was evidence of'his guilt; (2) whether the trial court had improperly stated his determination of a question of fact in the case; and (3) whether the prosecutor had improperly advised the jury to find the defendant guilty even if he were insane. The Court of Appeals held that the Fourteenth Amendment of the Constitution was not violated by the aforesaid statements of the District Attorney or the court. [See 304 N. Y. 799.]